State of Maryland v. Casey O. Johnson, No. 22, September Term, 2017

CRIMINAL LAW — FOURTH AMENDMENT — PROBABLE CAUSE TO
SEARCH TRUNK OF VEHICLE — Law enforcement had probable cause to search the
trunk of a car after a traffic stop was initiated in a high-crime area; the stopping officer was
a twelve-year veteran with experience in drug interdiction; the driver and front-seat
passenger were making simultaneous furtive movements throughout the stop; both gave
evasive answers to questioning; both were extremely nervous during an otherwise routine
traffic stop; two of the vehicle’s three occupants had prior convictions related to drug
distribution; and a consent search of the front-seat passenger revealed over thirteen grams
of marijuana on his person and an odor of PCP on his breath.
Circuit Court for Montgomery County
Case No. 126667C
Argued: December 1, 2017


                                      IN THE COURT OF APPEALS
                                           OF MARYLAND

                                                   No. 22

                                           September Term, 2017



                                         STATE OF MARYLAND

                                                      v.

                                           CASEY O. JOHNSON



                                        Barbera, C.J.,
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts
                                        Hotten
                                        Getty,
                                                     JJ.



                                        Opinion by Barbera, C.J.
                                      Adkins and Hotten, JJ., dissent.



                                            Filed: April 20, 2018
       We issued a writ of certiorari in this case to consider whether the police had probable

cause to search the trunk of a car owned and driven by Ms. Casey O. Johnson, Respondent,

based in part on drug evidence found on the person of her front-seat passenger. We hold,

based on the facts found at the suppression hearing viewed in their totality, that there was

probable cause to conduct the search. We therefore reverse the judgment of the Court of

Special Appeals, which came to the opposite conclusion.

                                              I.

                                The Suppression Hearing

       Respondent and Anthony Haqq, her front-seat passenger, were charged with

conspiracy to possess marijuana with intent to distribute and possession with intent to

distribute. Both filed motions to suppress the evidence found by the police during an

extended detention that had begun as a traffic stop. A joint hearing was conducted before

the Circuit Court for Montgomery County on the co-defendants’ respective motions to

suppress. The following facts, either undisputed or expressly found by the suppression

court, were drawn from witness testimony and the audio and video feed from a police

vehicle’s dashboard camera—colloquially referred to as a “dashcam”—which was played

and admitted into evidence at the hearing. Montgomery County Police Officers Robert

Sheehan and Michael Mancuso testified for the State, and Mr. Haqq testified for the

defense. Respondent did not testify. The suppression court accepted the State’s version

of the events, as described by the two officers and supported by the dashcam recording.

       At the time of the stop, Officer Sheehan was assigned to the Germantown District

Community Action Team (“Community Action Team”), a unit assigned to high-crime
areas for crime suppression. He had served as a police officer for twelve years, including

one year on the Special Investigations Criminal Street Gang Unit and one year on the

Special Investigations Narcotics Enforcement Team. Officer Sheehan had taken several

classes concentrating on drug interdiction, completing 417 hours of training on the subject.

       Officer Sheehan testified that one evening in January 2015 he was patrolling a high-

crime area of Germantown, Maryland. As he approached a red traffic light, Officer

Sheehan pulled directly behind what later was determined to be a four-door Mitsubishi

sedan owned and driven on that evening by Respondent. Officer Sheehan noticed that the

car had a defective brake light. He activated his vehicle’s emergency equipment, which

triggered the video and audio recording via his vehicle’s dashcam. The recording captured

much of what ensued.

       Officer Sheehan testified that he turned on the vehicle’s spotlight and shined it

through the rear window of Respondent’s car. When the traffic light turned to green,

Respondent drove through the intersection. Officer Sheehan followed and was able to see

Respondent and a front-seat passenger, later identified as Mr. Haqq, through the rear

window. Officer Sheehan was unable to discern at that time the presence of a third

occupant of the car, Kevin Helms, who was seated in the backseat. 1

       Respondent continued to drive for twenty-five seconds before turning into a

commercial parking lot, where she stopped. As he followed, Officer Sheehan could see

with the aid of the spotlight that Respondent and Mr. Haqq were making “furtive


       1
         The record does not reflect whether Mr. Helms was charged in relation to this
incident.
                                             2
movements.” Officer Sheehan saw Respondent’s left hand on the steering wheel as she

reached over the center console with her right arm, “reaching in that area and reaching over

towards Mr. Haqq’s seat.” Officer Sheehan testified that “[i]t looked like she may have

been manipulating something in the center console area.” He observed Mr. Haqq moving

in his seat at the same time. On three or four occasions, Mr. Haqq “occasionally would lift

his rear end up off the seat and then bring it back down, as if he was either trying to reach

underneath where he was sitting, or the seat or the floorboard.” Based on the above,

together with his training and experience, Officer Sheehan’s first thought was that Mr.

Haqq and Respondent may be trying to conceal drugs or weapons.

       Respondent pulled to a stop in a commercial parking lot. Officer Sheehan parked

his vehicle behind Respondent’s car and approached the driver’s side window on foot. As

he approached, he shined his flashlight into the car and observed Mr. Haqq leaning over

his legs with his hands between them, but he could not see what Mr. Haqq was doing with

his hands. When Officer Sheehan identified himself by name, Mr. Haqq “immediately

jumped back in his seat . . . and pulled his shirt down over his crotch area.” Respondent

similarly “bounce[d] back like she was in the center console area” and said that she was

“looking for [her] registration right now.”

       Respondent appeared “extremely nervous” despite the routine nature of the stop:

her voice was shaking; her hands were trembling; and “the carotid pulse on her neck [was]

beating quickly.” She fumbled with her wallet for her license, flipping past it several times

and having difficulty grasping her license because her hands were trembling.             Her

nervousness never subsided and was, in Officer Sheehan’s estimation, beyond the “normal

                                              3
baseline” level of nervousness that he had observed over his twelve years of law

enforcement and “thousands of traffic stops.” Throughout, Mr. Haqq sat “like a statue,”

staring out the window with his sweatshirt “pulled down over his crotch.” He remained

motionless in that position, even when Respondent asked him to help her retrieve the

registration from the glove compartment.

       Officer Sheehan testified that, based on those observations, he suspected that

something “illegal” was “going on.” He returned to his patrol vehicle with Respondent’s

license and registration and called in a request for assistance from his fellow members of

the Community Action Team and a canine unit.

       Then, while continuing to observe Respondent’s car, Officer Sheehan “start[ed]

processing the traffic stop.” He accessed an electronic ticketing system, “eTix,” and began

to input Respondent’s information. As part of his typical procedure during traffic stops,

he also accessed several systems to conduct a “warrant check” on Respondent. While

doing that, Officer Sheehan noticed that Mr. Haqq was no longer sitting “statue-esque” but,

rather, was “moving back and forth,” “lifting up off his seat and leaning back,” and

appearing to “reach[] around” the inside of the car.

       Officer Dos Santos arrived on the scene while Officer Sheehan was processing

Respondent’s background checks. Officer Sheehan informed Officer Dos Santos of his

observations, and it was agreed that they would await the arrival of a third member of the

Community Action Team before retrieving further information from Respondent and the

two passengers. Officer Mancuso arrived shortly thereafter.

       Officer Sheehan informed Officer Mancuso of what he had discerned from his

                                             4
observations of Respondent and Mr. Haqq.            The three officers then approached

Respondent’s car. Officer Sheehan went to the driver’s side window to speak with

Respondent, Officer Dos Santos went to the rear seat on the driver’s side of the car to speak

with Mr. Helms, and Officer Mancuso went to the front passenger side to speak with Mr.

Haqq.

        Officers Dos Santos and Mancuso obtained identifying information from Messrs.

Helms and Haqq as they remained seated in the car. While questioning Mr. Helms, Officer

Dos Santos noticed that Mr. Helms was acting “kind of weird,” “nervous, or just odd.”

Officer Mancuso asked Mr. Haqq general questions, but Mr. Haqq “didn’t seem too eager

to talk” and gave “one-word answers” to some of the questions. During questioning, Mr.

Haqq also sat “extremely still in the passenger seat, staring straight ahead through the

windshield.”

        As the other officers were questioning Messrs. Haqq and Helms, Officer Sheehan

asked Respondent to step outside so he could show her the defective brake light and “ask

her some qualifying questions.” As he questioned her, Respondent began each answer with

“uh or um,” as if she was “trying to think up an answer.” When asked who the passengers

were, Respondent answered, “[m]y friends” who lived in the area. Officer Sheehan asked

her how long she had known them, to which she responded, “I don’t know. You know,

about a month?” When asked from where they were coming, she answered only “from

right over here.”

        Officer Sheehan then told Respondent that he had seen “a lot of movement in the

car” and asked, “What were you guys doing?” Respondent replied, “Oh, nothing. I was

                                             5
just, I mean, moving around, because I don’t understand. I was just (unintelligible), I

wasn’t doing anything.” 2 Respondent denied that there were drugs or weapons in the car.

Officer Sheehan asked Respondent for her consent to search the car, which she declined.

He then asked for consent to search her pockets, and she agreed. The search conducted at

that time did not reveal any contraband. Then or shortly thereafter, Officer Dos Santos

reported to Officer Sheehan that he heard Respondent say—though it is unclear to whom—

that she was “picking up a friend” from a store. The record does not reflect precisely when

that exchange occurred, but it appears from the dashcam audio that it likely occurred soon

after Officer Dos Santos began questioning Mr. Helms and before Respondent stepped out

of the car.

       Officer Sheehan returned to his patrol car to check whether Messrs. Haqq and Helms

had outstanding warrants. As he had done in running Respondent’s warrant check, he ran

Mr. Haqq’s and Mr. Helms’s information through NCIC, E-Justice, LInX, and Case

Search. Officer Sheehan learned that both Mr. Haqq and Mr. Helms had prior convictions

of possession with intent to distribute or distribution of a controlled dangerous substance

and that Mr. Haqq had prior convictions of assault on law enforcement.

       Shortly thereafter, Officer Kelly arrived with a canine. Officer Sheehan, who was

with Respondent, noticed that, upon the arrival of the canine, “[Respondent] looked up”

and then “put[] her head down.” Officer Sheehan informed Respondent that the canine

would conduct a scan of her vehicle and asked if there was any reason it might “hit” on her


       2
        This dialogue between Officer Sheehan and Respondent was captured on the audio
portion of the dashcam recording.
                                            6
vehicle. She “wouldn’t answer [him] at first,” so Officer Sheehan asked a second time, to

which Respondent said, “No.” Officer Sheehan told Officer Kelly that, given Respondent’s

reaction to the arrival of the canine unit and her and Mr. Haqq’s movements, he was “pretty

sure” the dog would “hit” on the car.

       In accordance with the police department’s policy, Officer Mancuso directed the

occupants to step out of the vehicle to allow the canine unit to conduct a vehicle scan.

When Mr. Haqq exited, he, without request, “immediately turned around,” raised his hands,

and spread his feet. Mr. Haqq then consented to a search of his person. The search revealed

a small bag containing 13.14 grams of marijuana in the waistband under Mr. Haqq’s

sweatshirt, and Officer Mancuso smelled PCP on Mr. Haqq’s breath. Officer Mancuso

then arrested Mr. Haqq.

       The record does not reflect why the officers did not conduct the canine scan.

Instead, they proceeded to search the passenger compartment, finding nothing of

evidentiary value. The officers then conducted a search of the trunk, which revealed a

backpack containing a large shopping bag. Inside the bag was a digital scale and a

container holding a gallon-sized bag with 104.72 grams of marijuana. Respondent was

arrested, and a further search of her person revealed $544.00 in U.S. currency.

       At the conclusion of testimony, the court heard argument from the State and counsel

for Mr. Haqq and Respondent. Respondent, through her counsel, incorporated Mr. Haqq’s

arguments and advanced two theories in support of suppression of the marijuana found in

the trunk of her vehicle. She argued first that the police detained her without the requisite

justification of reasonable suspicion of criminal activity beyond the point at which the

                                             7
concededly lawful traffic stop should have concluded. Respondent further argued that,

even if the superseding stop was supported by reasonable suspicion of criminal activity,

the police did not possess probable cause to search the trunk. Respondent argued that, at

most, the police could perform a search under Arizona v. Gant, 556 U.S. 332 (2009),

limited to the passenger compartment where Mr. Haqq had been sitting and that there was

no “nexus between the drugs found on Mr. Haqq and the trunk of the car[.]”

       The suppression court took the matter under advisement and, at a subsequent

hearing, made extensive findings of fact and ruled on the pending suppression motions of

Respondent and Mr. Haqq. The court first addressed the total length of the detention and

concluded that in the initial few minutes of the encounter before the traffic stop was

concluded, the officers had developed reasonable suspicion to continue detaining

Respondent and her passengers beyond the time that would otherwise be attributable to a

routine traffic stop.

        The court credited the experience, training, and testimony of the officers. The court

found that the traffic stop occurred in a high-crime area, Respondent and Mr. Haqq made

“furtive movements” before and during the stop, and both displayed an “unusual degree of

nervousness” for a routine traffic stop. The court further found that Mr. Haqq displayed

“exaggerated immobility” in Officer Sheehan’s presence, given his refusal to respond to

Respondent’s request to retrieve her registration from the glove compartment and the

manner he held his sweatshirt over his knees.           The court determined that those

circumstances viewed in their totality gave the officers reasonable suspicion that the

individuals in the vehicle were involved in criminal activity, permitting the continued

                                             8
detention.

       The court further ruled, in light of the totality of the circumstances, that by the time

the officers searched the trunk of Respondent’s vehicle they had amassed probable cause,

under Carroll v. United States, 267 U.S. 132 (1925), to believe the trunk contained

evidence of drug-related activity. The court recounted the recovery of marijuana from Mr.

Haqq, the “strong odor of PCP on his breath,” the “furtive behavior” of both Respondent

and Mr. Haqq, the location of the stop in a high-crime area, and the evasive answers and

extreme nervousness of Respondent and Mr. Haqq. The court also concluded that it was

“not unreasonable” for the officers to believe that “the possession of narcotics by a

vehicle’s passenger in conjunction with the evidence of recent use” indicates “current

possession of unused narcotics somewhere else inside the vehicle, including the trunk.” 3

Accordingly, the suppression court denied Respondent’s and Mr. Haqq’s motions to

suppress.

                                              II.

                        The Trial, Appeal, and Writ of Certiorari

       Respondent and Mr. Haqq were tried jointly on charges of conspiracy to possess

marijuana with intent to distribute and possession with intent to distribute. A jury found

Respondent not guilty of conspiracy, and the court declared a mistrial as to possession with

intent to distribute. Respondent was retried, and a jury found her guilty of possession with



       3
         The court did not include in its analysis, although it certainly could have, that both
Mr. Haqq and Mr. Helms had prior convictions of either possession with intent to distribute
or distribution of controlled dangerous substances.
                                              9
intent to distribute. Respondent was sentenced to five years’ incarceration suspended to

time served and placed on supervised probation for five years.

       Respondent noted an appeal to the Court of Special Appeals, which reversed the

judgment in a reported opinion. Johnson v. State, 232 Md. App. 241 (2017). Respondent

presented two questions for that court’s review. The first asked whether the police had

reasonable suspicion to continue detaining Respondent after the initial traffic stop ended.

Id. at 244. The second is the subject of this further appeal––whether the police had

probable cause to search Respondent’s trunk. Id.

       The Court of Special Appeals addressed only the second question. Applying

Carroll and its progeny, the intermediate appellate court reasoned that “the permissible

scope of the search in this case was defined by the object of the search: to find contraband

that Haqq may have left or concealed within the vehicle.” Johnson, 232 Md. App. at 268

(citing California v. Acevedo, 500 U.S. 565 (1991); United States v. Ross, 456 U.S. 798

(1982); Wilson v. State, 174 Md. App. 434 (2007)). The Court of Special Appeals, focusing

specifically on what the police found in searching Mr. Haqq, concluded that the scope of

the search was limited to the passenger area of Respondent’s vehicle because “the officers

lacked probable cause to believe that drugs were in the trunk based solely on the drugs

found in the waistband and on the breath of the front passenger.” Id. at 244, 259, 271

(emphasis added).

       The Court of Special Appeals premised its decision on the following facts: the

police had already searched Respondent’s pockets to no avail; nothing evinced that she had

taken illegal drugs; and “certainly her nervousness could not, alone,” establish probable

                                            10
cause that she was transporting contraband in her trunk. Id. at 267 (emphasis added). The

intermediate appellate court further reasoned that there was no evidence to suggest that Mr.

Haqq had control over the vehicle “or would have had access to the trunk as say, if he was

on a long road trip or in a common criminal enterprise with Johnson.” Id. at 268. Rather,

the intermediate appellate court evidently concluded that the only information known to

the police was that Mr. Haqq was Respondent’s friend whom she had known for only

“about a month.” Id. The Court of Special Appeals also considered that no officer had

testified as to why there was probable cause to believe—or even reasonable suspicion—

that there were additional drugs or contraband in Respondent’s vehicle. Id. Given its

disposition as to the search of the trunk of Respondent’s vehicle, the Court of Special

Appeals did not address the first question presented: whether the police had reasonable

suspicion to continue detaining Respondent beyond the time that should have brought the

traffic stop to an end. Id. at 244.

       The State filed a petition for writ of certiorari on the question of whether the police

lacked probable cause to search Respondent’s trunk. We granted certiorari, State v.

Johnson, 454 Md. 678 (2017). We now reverse the judgment of the Court of Special

Appeals and remand the case to that court for it to decide the remaining Fourth Amendment

issue not yet addressed by that court. 4

                                              III.


       4
        Because the Court of Special Appeals opted not to address Respondent’s claim of
an unlawful superseding stop, that claim was left undecided. That claim, though, could not
be, and was not, the subject of a petition for writ of certiorari and consequently is not before
us.
                                              11
                                   Standard of Review

       Appellate review of a motion to suppress is “limited to the record developed at the

suppression hearing.” Moats v. State, 455 Md. 682, 694 (2017). “We view the evidence

and inferences that may be drawn therefrom in the light most favorable to the party who

prevails on the motion,” here, the State. Raynor v. State, 440 Md. 71, 81 (2014). “We

accept the suppression court’s factual findings unless they are shown to be clearly

erroneous.” Id. We give “due weight to a trial court’s finding that the officer was credible.”

Ornelas v. United States, 517 U.S. 690, 700 (1996). “[W]e review legal questions de novo,

and where, as here, a party has raised a constitutional challenge to a search or seizure, we

must make an independent constitutional evaluation by reviewing the relevant law and

applying it to the unique facts and circumstances of the case.” Grant v. State, 449 Md. 1,

14–15 (2016) (quoting State v. Wallace, 372 Md. 137, 144 (2002)).

                                             IV.

                                         Discussion

A. Overview

       The Fourth Amendment to the United States Constitution protects “[t]he right of the

people to be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. “[T]he ultimate touchstone of the Fourth

Amendment is ‘reasonableness.’” Riley v. California, 134 S. Ct. 2473, 2482 (2014)

(quoting Brigham City v. Stuart, 547 U.S. 398, 403 (2006)). Reasonableness within the

meaning of the Fourth Amendment “generally requires the obtaining of a judicial warrant.”

Id. (quoting Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 653 (1995)).

                                             12
       Searches conducted without a warrant “are per se unreasonable under the Fourth

Amendment—subject only to a few specifically established and well-delineated

exceptions.” Katz v. United States, 389 U.S. 347, 357 (1967). One such exception, the

scope and application of which is the subject of this appeal, is the “automobile exception”

announced in Carroll v. United States, 267 U.S. 132 (1925). Carroll and its progeny

authorize the warrantless search of a lawfully-stopped vehicle where there is probable

cause to believe the vehicle contains contraband or evidence of a crime. United States v.

Ross, 456 U.S. 798, 799 (1982); Carroll, 267 U.S. at 153.

       The probable cause determination takes into account all the relevant circumstances

leading up to the search, “viewed from the standpoint of an objectively reasonable police

officer.” Ornelas, 517 U.S. at 696; Illinois v. Gates, 462 U.S. 213, 232 (1983) (confirming

that, in a probable cause determination, facts “must be seen and weighed . . . as understood

by those versed in the field of law enforcement” (quoting United States v. Cortez, 449 U.S.
411, 418 (1981)); Sellman v. State, 449 Md. 526, 544 (2016).           This determination

necessarily contemplates “common-sense conclusions about human behavior.” Gates, 462
U.S. at 231 (quoting Cortez, 449 U.S. at 418).

       The United States Supreme Court and this Court have recognized “that a police

officer may draw inferences based on his own experience in deciding whether probable

cause exists.” Ornelas, 517 U.S. at 700; Ransome v. State, 373 Md. 99, 104–05 (2003).

Such “inferences . . . and deductions about the cumulative information available to [police

officers] . . . ‘might well elude an untrained person.’” United States v. Arvizu, 534 U.S.
266, 273 (2002) (quoting Cortez, 449 U.S. at 418). Indeed, “[a] factor that, by itself, may

                                            13
be entirely neutral and innocent, can, when viewed in combination with other

circumstances, raise a legitimate suspicion in the mind of an experienced officer.”

Ransome, 373 Md. at 105.

       It is, moreover, a “basic and well-established principle[] of law” that courts

reviewing a probable cause determination are not to view each fact “in isolation,” but rather

“as a factor in the totality of the circumstances.” District of Columbia v. Wesby, 138 S. Ct.
577, 588 (2018) (quoting Maryland v. Pringle, 540 U.S. 366, 372 n.2 (2003) (concluding

that to do otherwise “is mistaken in light of our precedents”)); Ransome, 373 Md. at 104

(requiring courts to “look at the ‘totality of the circumstances’ and not parse out each

individual circumstance for separate consideration”). The obligation to review a probable

cause determination in light of the totality of the circumstances “precludes” a “divide-and-

conquer analysis.” Arvizu, 534 U.S. at 274.

       Probable cause “exist[s] where the known facts and circumstances are sufficient to

warrant a man of reasonable prudence in the belief that contraband or evidence of a crime

will be found.” Ornelas, 517 U.S. at 696. Probable cause is “a fluid concept,” Gates, 462
U.S. at 232, “incapable of precise definition or quantification into percentages because it

deals with probabilities and depends on the totality of the circumstances,” Pringle, 540
U.S. at 371. It is a “‘practical, nontechnical conception’ that deals with ‘the factual and

practical considerations of everyday life on which reasonable and prudent men, not legal

technicians, act.’” Id. at 370 (quoting Gates, 462 U.S. at 231); see also Florida v. Harris,

133 S. Ct. 1050, 1056 (2013). “‘[T]he quanta . . . of proof’ appropriate in ordinary judicial

proceedings are inapplicable” to the probable cause determination; consequently, “[f]inely

                                             14
tuned standards such as proof beyond a reasonable doubt or by a preponderance of the

evidence, useful in formal trials, have no place in the [probable cause] determination.” Id.

at 371 (quoting Gates, 462 U.S. at 235). In short, probable cause “is not a high bar.”

Wesby, 138 U.S. at 586 (quoting Kaley v. United States, 134 S. Ct. 1090, 1103 (2014)).

B. Carroll, Its Progeny, and Related Case Law

       The undergirding rationale of our analysis and holding has its genesis in Carroll,

and we begin with a review of that decision. In that case, law enforcement officers had

probable cause to believe that a vehicle contained contraband, to wit, bootleg liquor. 267
U.S. at 160. After stopping the suspected vehicle, the police commenced a warrantless

search of the interior. Id. at 174. After seeing no contraband in plain view, an agent tore

open the upholstery of the “lazyback” and discovered bottles of liquor. Id. at 172. After

examining the history of warrantless searches of vessels, carriages, and wagons––as

opposed to homes or other buildings––the Supreme Court concluded that the search was

reasonable under the meaning of the Fourth Amendment. Id. at 153. The Court reasoned

that securing a warrant to search a vehicle for contraband goods is impractical “because

the vehicle can be quickly moved out of the locality or jurisdiction in which the warrant

must be sought.” Id. Accordingly, where probable cause is present, “contraband goods

concealed and illegally transported in an automobile or other vehicle may be searched for

without a warrant.” Id. The automobile exception to the warrant requirement was thus

conceived.

       In Ross, the Court refined the exception. There, police officers acted on an

informant’s tip that a certain individual was selling narcotics stored in the trunk of a

                                            15
specific vehicle and that additional narcotics were in the trunk. 456 U.S. at 800. Officers

stopped the vehicle and searched the trunk without a warrant. Inside the trunk, they found

a closed paper bag within which were glassine bags containing a white powder later

identified as heroin. Id. at 801. Officers drove the vehicle to headquarters, “thoroughly

searched the car,” and found a zippered leather pouch in the trunk containing $3,200.00.

Id.

       The Court in Ross squarely addressed the question left unanswered by Carroll,

namely the scope of a warrantless search of a vehicle. The Court held that the scope of a

warrantless search of an automobile “is defined by the object of the search and the places

in which there is probable cause to believe that it may be found.” Id. at 824. For example,

“probable cause to believe that undocumented aliens are being transported in a van will not

justify a warrantless search of a suitcase. Probable cause to believe that a container placed

in the trunk of a taxi contains contraband or evidence does not justify a search of the entire

cab.” Id. Notably, the Court held that “[i]f probable cause justifies the search of a lawfully

stopped vehicle, it justifies the search of every part of the vehicle and its contents that may

conceal the object of the search.” Id. at 825 (emphasis added). The Court emphasized that

a warrantless search under the automobile exception is “no broader and no narrower than

a magistrate could legitimately authorize by warrant.” Id. at 825. Indeed, “[o]nly the prior

approval of the magistrate is waived; the search otherwise is as the magistrate could

authorize.” Id. at 823. Given the substance of the informant’s tip that, inter alia, additional

narcotics were in the trunk, the Court held that “in this case police officers had probable

cause to search [the] entire vehicle.” Id. at 817 & n.22.

                                              16
       Nine years after Ross, the Court had occasion in California v. Acevedo, 500 U.S.
565 (1991), to decide whether officers require a warrant to search a container inside a

vehicle when they lack probable cause to search the entire car. Id. at 573. There, law

enforcement tracked a package containing marijuana to an address, after which they saw a

man leave the address with a paper bag that appeared full, place the bag in the trunk of a

car, and drive away. Id. at 566–67. Officers stopped the vehicle, opened the trunk and

bag, and found marijuana. Id.

       The Court stated that the rule set forth in Ross controlled. Id. at 579. Unlike Ross,

however, the police in Acevedo had probable cause to believe a particular container, not

the entire vehicle, contained contraband. As a result, the Court held that the scope of the

search in Acevedo extended only to a container inside the trunk, as the police lacked

probable cause to believe contraband was concealed in any other part of the vehicle. Id. at

579–80. In so concluding, the Court wrote that it was announcing “one rule to govern all

automobile searches” under Carroll: “[t]he police may search an automobile and the

containers within it where they have probable cause to believe contraband or evidence is

contained.” Id. at 580.

       The Supreme Court’s decision in Wyoming v. Houghton, 526 U.S. 295 (1999), also

bears on our analysis. In that case, the Court addressed whether a warrantless search may

extend to a passenger’s belongings inside a vehicle that the police have probable cause to

believe contains contraband. Id. at 297. There, an officer initiated a traffic stop and, while

questioning the driver, the officer noticed a hypodermic syringe in the driver’s shirt pocket.

Id. at 297–98. “With refreshing candor,” the driver admitted that he used the needle for

                                             17
drugs. Id. at 298. A warrantless search was conducted of the interior of the vehicle,

including a purse belonging to one of the passengers, Sandra Houghton. Ms. Houghton

was arrested after drug paraphernalia and a syringe containing methamphetamine were

discovered inside her purse. Id. She challenged the search of her purse. Concluding that

Ross did not distinguish among containers based on ownership, the Court established that

officers, armed with probable cause to search a vehicle, “may inspect passengers’

belongings found in the car that are capable of concealing the object of the search”––there,

additional drugs or contraband.        Id. at 307.      The Court reasoned that “a car

passenger . . . will often be engaged in a common enterprise with the driver, and have the

same interest in concealing the fruits or the evidence of their wrongdoing.” Id. at 304–05;

see also Pringle, 540 U.S. at 373–74 (holding that a common enterprise could be

reasonably inferred among all occupants of the vehicle, thereby providing probable cause

to believe that the front-seat passenger possessed drugs, solely or jointly).

C. The Parties’ Contentions

       The State argues that the Court of Special Appeals erred in two significant respects.

First, the State contends that the intermediate appellate court ignored the suppression

court’s findings that suggested Respondent and Mr. Haqq were jointly concealing

contraband. That court disregarded, inter alia, Respondent’s and Mr. Haqq’s furtive

movements before and during the stop; Respondent’s and Mr. Haqq’s extreme nervousness

and evasive answers; the passengers’ prior convictions for possession with intent to

distribute; and Respondent’s reaction when the canine unit arrived. Instead, the Court of

Special Appeals focused “solely” on the evidence that Mr. Haqq possessed marijuana and

                                             18
had PCP on his breath. Johnson, 232 Md. App. at 244, 259, 271. As a consequence, the

State argues that the Court of Special Appeals improperly concluded that the object of the

search was to find contraband that Mr. Haqq, alone, concealed in Respondent’s vehicle and

not, as the totality of the circumstances suggested, additional drugs or contraband—

whether jointly or severally owned—in Respondent’s vehicle.

       Second, the State argues that the Court of Special Appeals misunderstood the scope

of the search as limited to the passenger compartment of Respondent’s vehicle. The State

argues that Ross, and not Acevedo, controlled the scope of the search in this case. Where,

as here, there is a fair probability that additional drugs or contraband may be located

somewhere in a vehicle, officers have probable cause to search every part of the vehicle

where additional drugs or contraband could be found, including the trunk.

       For her part, Respondent argues that the facts available to the police before and

during the traffic stop did not establish probable cause to search the trunk of her vehicle.

Respondent mentions that nothing connected Mr. Haqq’s drug possession and the smell of

PCP on his breath to her; rather, the circumstances of the stop––and testimony of the

officers at the suppression hearing––established a reasonable belief that any additional

drugs or contraband were Mr. Haqq’s alone and to be found only in the passenger

compartment. Respondent therefore argues that Acevedo controlled and any search of

Respondent’s vehicle was limited to that location. After a search of the passenger

compartment revealed no contraband, the police were not authorized to expand their search

to other areas of the car.

       Respondent further argues that this Court distinguishes between owner-drivers and

                                            19
non-owner-passengers such that police may not impute contraband found on a passenger

to an area of a car outside that passenger’s control. Passengers are not presumed to have

access to the trunk, Respondent claims, and the police could not assume, simply by virtue

of the fact that Mr. Haqq and Respondent were traveling in the same vehicle, that they were

engaged in joint criminal conduct. Instead, the police were required to establish a

reasonable basis to conclude that joint criminal activity was afoot. Respondent contends

that they failed to carry that burden here.

D. Analysis

       This case presents a straightforward application of the automobile exception to the

warrant requirement and the standard of review that appellate courts are to apply to a

suppression court’s probable cause determination. There is no dispute that Officer Sheehan

lawfully stopped Respondent’s vehicle for a traffic violation. Nor could Respondent

successfully complain that, if the police had probable cause to believe that Respondent,

Mr. Haqq, and presumably Mr. Helms, the backseat passenger––or any subset of the

three—were transporting additional drugs, the police were free to search anywhere in the

car where drugs could be located. Respondent’s argument relies on the false premise that

the officers lacked probable cause to search the trunk of her vehicle because, at the time of

the search, the officers’ probable cause belief focused solely on her front seat passenger,

Mr. Haqq.

       Respondent’s argument flails on the shoals of that faulty premise, as it ignores

nearly all of the relevant facts and circumstances known to the officers by the time they

undertook the search of the trunk. When those facts and circumstances are viewed in their

                                              20
entirety and through the lens of the officers’ training and experience, the police had reason

to believe that additional drugs or contraband were located somewhere within

Respondent’s vehicle, regardless of who in the car owned those drugs. The officers,

therefore, were authorized to search “every part of the vehicle and its contents that may

conceal the object of the search,” including Respondent’s trunk. Ross, 456 U.S. at 825

(emphasis added).

       The stop was initiated by Officer Sheehan, a twelve-year veteran of the Montgomery

County Police Department assigned to a unit specializing in crime suppression in

high-crime areas.     The suppression court credited Officer Sheehan’s training and

experience in drug suppression. See Ornelas, 517 U.S. at 700 (requiring reviewing courts

to afford “due weight to a trial court’s finding that the officer was credible”). The stop

occurred in a high-crime area, a “relevant contextual consideration[]” that an officer is “not

required to ignore” when “determining whether the circumstances are sufficiently

suspicious to warrant further investigation.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000).

       Within moments of activating his emergency equipment, Officer Sheehan observed

both Respondent and Mr. Haqq engage in simultaneous “furtive movements” inside her

vehicle. Respondent leaned over and reached toward the passenger seat as if she was

“manipulating something in the center console area” while Mr. Haqq raised and lowered

himself in the seat three to four times, reaching to the floor area. Given his training and

experience, Officer Sheehan’s first thought was that Respondent and Mr. Haqq may be

trying to conceal drugs or weapons. The coinciding movements of Respondent and Mr.

Haqq persisted, even as Officer Sheehan approached Respondent’s driver’s side window.

                                             21
When Officer Sheehan introduced himself, Mr. Haqq “bolt[ed] to a straight upright

position and then tuck[ed] his sweatshirt or shirt over his knees” with “exaggerated

immobility,” and Respondent “bounce[d] back” into the driver’s seat.

       The suppression court credited, and we give due weight to, Officer Sheehan’s

observation that Respondent’s nervousness was beyond that of normal nervousness that he

encountered throughout his “thousands of traffic stops.” She had a “nervous, shaky voice”;

her carotid pulse was “beating rapidly”; and she fumbled to find her driver’s license, her

hands trembling as she passed by it several times. Such nervousness, however, was not

limited to Respondent, and the suppression court found as much. When Respondent asked

Mr. Haqq to retrieve her registration, he provided no assistance, instead displaying an

“unusual degree of nervousness in these actions.”        For the suppression court, the

demonstrated nervousness was “beyond ordinary” on “both defendants’ behalf” during an

otherwise routine traffic stop.   (Emphasis added).     Such an “exaggerated level of

nervousness” became, in the words of the suppression court, “one of the building blocks

that the officer utilized.”

       When Officer Sheehan returned to his vehicle to input Respondent’s information,

Mr. Haqq’s furtive behavior continued. He began “moving back and forth,” “lifting up off

his seat and leaning back,” and appearing to “reach[] around” the inside of the car. When

additional officers arrived, Respondent gave evasive or vague answers regarding the

movements inside the vehicle, her friendship with Messrs. Haqq and Helms, and their

destination that evening.

       Once his fellow officers obtained identification information from the names of both

                                           22
passengers, Officer Sheehan returned to his patrol car to check whether Messrs. Haqq and

Helms had outstanding warrants. As he had done in running Respondent’s warrant check,

he ran the men’s information through NCIC, E-Justice, LInX, and Case Search. Officer

Sheehan learned that both Mr. Haqq and Mr. Helms had prior convictions of possession

with intent to distribute or distribution of a controlled dangerous substance and that Mr.

Haqq had prior convictions of assault on law enforcement.

         Although a consent search of Respondent’s pockets did not reveal contraband,

Officer Sheehan observed Respondent look up and put her head down when a canine unit

arrived. When asked if she believed there was a reason the canine would “hit” on her car,

she would not answer until asked a second time, to which she responded, “No.” Officer

Sheehan can be later heard via the dashcam recording telling the canine officer that, given

Respondent’s reaction and her and Mr. Haqq’s movements, he was “pretty sure” the dog

would “hit” on her vehicle. A consent search of Mr. Haqq revealed over thirteen grams of

marijuana on his person and an odor of PCP on his breath. After arresting Mr. Haqq and

searching the passenger compartment, the police proceeded to the search of Respondent’s

trunk.

         The search of the trunk comported with the case law of the Supreme Court and this

Court. The above facts, viewed in their totality and through the lens of the officers’

experience and expertise, gave rise to probable cause that the trunk contained additional

drugs or other contraband. See, e.g., Arvizu, 534 U.S. at 273; Ornelas, 517 U.S. at 696;

Gates, 462 U.S. at 232; Ransome, 373 Md. at 104–05. Probable cause, we must remember,

is not a “high bar.” Wesby, 138 S. Ct. at 586. The officers in the present case were not

                                            23
required to believe it more likely than not that the trunk contained additional drugs or drug-

related paraphernalia, Pringle, 540 U.S. at 371 (citing Gates, 462 U.S. at 235); they needed

only to have enough information to support a fair probability that evidence of such a crime

would be found there, Gates, 462 U.S. at 238. Because the suppression court was correct

as a matter of law in concluding that the officers complied with the Fourth Amendment in

searching the trunk, we hold that the court correctly denied Respondent’s motion to

suppress the evidence found therein.

       For these same reasons, we further hold that the Court of Special Appeals erred in

reversing the suppression court’s ruling. The intermediate appellate court did so by failing

to view, in their entirety, the facts and circumstances that led the police to search the trunk

of Respondent’s car. Instead, that court isolated certain facts while ignoring or minimizing

others, and it drew its own inferences from the facts it did consider, rather than from the

inferences drawn by the trained officers and credited by the suppression court as reasonable

under the case law.

       We therefore are compelled to vacate the judgment of the Court of Special Appeals.

We remand the case for the court to decide the first of the two questions presented to, but

not addressed by, that court. 5



                                                   JUDGMENT OF THE COURT OF
                                                   SPECIAL APPEALS VACATED.
                                                   CASE REMANDED TO THAT
                                                   COURT WITH INSTRUCTIONS TO
                                                   CONSIDER THE FIRST QUESTION

       5
           See supra note 4 and accompanying text.
                                              24
     PRESENTED FOR ITS REVIEW.
     COSTS   TO  BE   PAID  BY
     RESPONDENT.




25
Circuit Court for Montgomery County
Case No. 126667C
Argued: December 1, 2017                  IN THE COURT OF APPEALS

                                                 OF MARYLAND

                                                       No. 22

                                               September Term, 2017

                                      __________________________________

                                             STATE OF MARYLAND
                                                             v.
                                              CASEY O. JOHNSON
                                      __________________________________

                                            Barbera, C.J.,
                                            Greene,
                                            Adkins,
                                            McDonald,
                                            Watts,
                                            Hotten,
                                            Getty,

                                                      JJ.
                                      __________________________________

                                       Dissenting Opinion by Hotten, J., which
                                                  Adkins, J., joins.
                                      __________________________________

                                            Filed: April 20, 2018
       Respectfully, I must part company with the Majority. At issue is the propriety of

the warrantless search of a vehicle’s trunk owned and operated by the Respondent, Ms.

Casey O. Johnson, following a search of the vehicle’s passenger and the seizure of a

controlled and dangerous substance on his person.

       The U.S. Supreme Court has made clear that when the police stop an automobile

and detain its occupants, the detention is a seizure, generating a Fourth Amendment

moment. United States v. Sharpe, 470 U.S. 675, 682, 105 S. Ct. 1568, 1573 (1985). The

Supreme Court has also held that a search conducted without a warrant is presumptively

unreasonable. Riley v. California, 134 S. Ct. 2473, 2482 (2014). See id. (opining that

“reasonableness generally requires the obtaining of a judicial warrant.”) (quoting Vernonia

School Dist. 47J v. Acton, 515 U.S. 646, 653, 115 S. Ct. 2386, 132 L. Ed. 2d 564 (1995)).

Here, the initial Fourth Amendment moment began when Officer Sheehan stopped

Johnson’s vehicle to issue a repair order for the broken tail light. However, after the initial

stop, Officer Sheehan’s conduct expanded and encroached into a constitutionally protected

space. Once the validity of the traffic stop was established by probable cause, a search of

the trunk required either the benefit of a warrant or an appropriate exception to the warrant

requirement.

         The police officers may have had probable cause to search the interior passenger

compartment of Johnson’s car, but lacked probable cause to search Johnson’s trunk under

the circumstances presented.     In Carroll v. United States, 267 U.S. 132, 45 S. Ct. 280

(1925), the Supreme Court carved out a now well-known exception to the warrant

requirement, commonly referred to as the automobile exception. The Carroll doctrine
permits police officers to search a vehicle if they have probable cause to believe that the

vehicle contains evidence of a crime or contraband. Id. at 156–57, 45 S. Ct. 286–87. As

the Majority has clearly analyzed, probable cause is “a fluid concept - turning on the

assessment of probabilities in particular factual contexts - not readily, or even usefully,

reduced to a neat set of legal rules.” Florida v. Harris, 568 U.S. 237, 244, 133 S. Ct. 1050,

1056 (2013). It requires “less evidence for such belief than would justify conviction but

more evidence than that which would arouse a mere suspicion” or hunch. Wengert v. State,

364 Md. 76, 90, 771 A.2d 389, 397 (2001) (quoting Doering v. State, 313 Md. 384, 403,

545 A.2d 1281, 1290 (1988)) (internal quotations omitted). However, a probable cause

determination cannot be based on the subjective thoughts or reasons of a police officer.

Sellman v. State, 449 Md. 526, 542, 144 A.3d 771, 781 (2016). The Fourth Amendment

“does not allow the law enforcement official to simply assert that apparently innocent

conduct was suspicious to him or her; rather the officer must offer the factual basis upon

which he or she bases the conclusion.” Bost v. State, 406 Md. 341, 356–57, 958 A.2d 356,

365 (2008).

       The exception to the warrant requirement finds its roots in a bevy of reasons, often

related to the mobility of an automobile. The justification lies in the clear differences in a

reasonable expectation of privacy held in a person’s automobile, rather than a person’s

home or office. Chambers v. Maroney, 399 U.S. 42, 48, 90 S. Ct. 1975, 1979 (1970).

Specifically, it is not practical for officers to secure a warrant for a target that is readily

movable, when evidence can be quickly destroyed or removed from the officers’


                                              2
jurisdiction. Carroll, 267 U.S. at 153, 45 S.Ct. at 285. Before this Court, Johnson

challenges the police officers’ lack of probable cause to search the trunk. Thus, whether

the officers’ search of Johnson’s trunk was supported by probable cause, following the

consensual search of the front seat passenger, requires an interpretation and direct

application of the Carroll doctrine and its progeny.

       Johnson asserts that the Carroll doctrine, or automobile exception, did not give

police officers authority to search the entire vehicle, but rather the scope of the search must

be specifically limited to places police officers have probable cause to search for the object

of the suspected criminal activity. The crux of the State’s arguments counters that there

were circumstances indicating that Johnson and the front passenger were jointly concealing

contraband in Johnson’s vehicle. The State cites the consensual search of the passenger,

which revealed marijuana on his person and PCP on his breath, along with Johnson and

her passenger’s nervous behavior, as a basis for a fair probability that additional drugs or

contraband would be located anywhere in Johnson’s vehicle. On this proposition, the

Majority agrees, asserting that “the police had reason to believe the additional drugs or

contraband were located somewhere within [Johnson’s] vehicle, regardless of who in the

car owned those drugs. The officers, therefore, were authorized to search every part of the

vehicle and its contents that may conceal the object of the search[.]” Majority Slip Op. at

21 (emphasis and internal quotations omitted). However, this premise ignores Supreme

Court precedent that limits the object of a search where the items of the particularized

evidence of contraband may be found, which in this instance, based on the facts and


                                              3
circumstances known to the officers at the time of the search, was limited to the passenger

compartment of Johnson’s vehicle.

       A reading of California v. Acevedo, 500 U.S. 565, 111 S. Ct. 1982 (1991) and United

States v. Ross, 456 U.S. 798, 102 S. Ct. 2157 (1982) supports the conclusion that a

warrantless Carroll search is limited to the places that police have probable cause to believe

evidence of a crime or contraband is located. The nature of the search is “defined by the

object of the search and the places in which there is probable cause to believe that it may

be found.” Ross, 456 U.S. at 824, 102 S.Ct. at 2172. The Supreme Court has explained

that “[p]robable cause to believe that a container placed in the trunk of a [vehicle] contains

contraband or evidence does not justify a search of the entire [vehicle].” Id. Conversely,

probable cause to search a vehicle’s passenger compartment does not create probable cause

to search the vehicle’s trunk. Acevedo and Ross are particularly instructive in highlighting

the limitations of the warrantless automobile search first addressed in Carroll. In Ross,

detectives received a reliable tip that Ross just completed a narcotics sale, and additional

narcotics would be located in his vehicle’s trunk. 456 U.S. at 800, 102 S.Ct. at 2160. After

corroborating the vehicle and driver’s identification with the informant’s tip, the officers

stopped Ross. Id. at 801, 102 S.Ct. at 2160. The officers searched the vehicle’s trunk and

recovered narcotics from a brown paper bag. Id. As analogized in Ross, the Court

explained that “probable cause to believe that undocumented aliens are being transported

in a van will not justify a warrantless search of a suitcase.” Id. at 824, 102 S. Ct. at 2172.




                                              4
       In Acevedo, following a reliable tip that an individual would be receiving a package

of marijuana, police officers began surveillance that confirmed their suspicion. Acevedo,
500 U.S. at 567, 111 S.Ct. at 1984. The officers then observed Acevedo place a brown

paper bag believed to contain marijuana in the trunk of a car and drive away. Id. Based

on the police officers’ observations, and the facts known to them at the time, they believed

that the brown bag contained marijuana. Id. The police officers conducted a stop of the

vehicle, and then searched the brown bag located in the trunk. Id. at 567, 111 S.Ct. at 1985.

The officers recovered marijuana. Id. Discussing Ross, the Acevedo Court specifically

concluded that where an officer has probable cause to search a vehicle, the officer may

additionally search containers within the vehicle. Id. at 580, 111 S.Ct. at 1991. However,

Acevedo’s holding “neither extends the Carroll doctrine nor broadens the scope of the

permissible automobile search….” Id. Thus, without some other individualized probable

cause, the scope of the police officer’s search must be limited to the places, or containers,

within the vehicle that could specifically contain evidence of a crime or contraband.

       Wyoming v. Houghton, 526 U.S. 295, 119 S. Ct. 1297 (1999), where the Supreme

Court addressed the rights of a vehicle’s passenger, does not alter this analysis. In

Houghton, the officers had probable cause to search the vehicle’s cabin when the driver

told the officers that he used the syringe in his shirt pocket “to take drugs.” 526 U.S. at

298, 119 S.Ct. at 1299. The officers then searched one of the occupant’s purses that was

located in the vehicle. Id. The Court explained that “[a] passenger’s personal belongings,

just like the driver’s belongings or containers attached to the car like a glove compartment,


                                             5
are in the car, and the officer has probable cause to search for contraband in the car.” Id.

at 302, 119 S.Ct. at 1301 (internal quotations omitted). However, the Court reasoned, and

the Majority posits, “a car passenger . . . will often be engaged in a common enterprise with

the driver, and have the same interest in concealing the fruits or the evidence of their

wrongdoing.” Id. at 304–05, 119 S.Ct. at 1302. Reliance on Houghton ignores the critical

fact that the contraband at issue in that case was located in the vehicle’s passenger

compartment. The search in Houghton was clearly within the bounds of Ross and Acevedo

because the search was limited to the places where the vehicle’s driver, who possessed the

syringe, could have reached. Here, Johnson’s front seat passenger was the target of the

search, and the officers did not establish an independent link to believe that he would have

access to Johnson’s trunk.

                          Furtive Movements and Nervousness

       The State maintains, and the Majority agrees, that one of the major factors

establishing the existence of probable cause was that both the passenger and Johnson

appeared distinctly nervous and exhibited furtive movements. See Majority Slip Op. at 18,

22. Officer Sheehan attested that in his twelve years of experience conducting traffic stops,

he developed a sense for “traffic stop nervous,” which he described as “a normal baseline

for a person that I just stopped for a regular violation.” Johnson, however, was “extremely

nervous,” according to Officer Sheehan, who described Johnson’s “trembling” hands

“fumbl[e] through her wallet for her license.” Following the initial stop, Officer Sheehan




                                             6
explained that through the rear window of the vehicle, he witnessed Johnson and the front-

seat passenger, making “furtive movements.” Specifically, he observed:

      It looked like [Johnson] may have been manipulating something in the center
      console area. She was bent over it. I could see her hand, her left hand on the
      steering wheel as she bent over the center console area, reaching in that area
      and reaching over towards Haqq’s seat…. I could see her, portion from her
      elbow up moving, and I could see her shoulder. I couldn’t see her arm. I’m
      sorry. Her hand.
                                            ****

      [Haqq] was moving around in his seat. He appeared to be either reaching
      under his seat on to the floorboard in front of his seat, and occasionally would
      lift his rear end up off the seat and then bring it back down, as if he was either
      trying to reach underneath where he was sitting, or the seat or the floorboard.

      Particularly, the State proposed that Johnson’s answers to officer questioning were

vague and evasive. Around 7:32 p.m., Officer Sheehan asked Johnson to step out of the

car so that he could show her the broken rear light and ask her a few questions. At this

point, the audio from Officer Sheehan’s camera recorded the following exchange:

      Officer Sheehan: Who are these people in the car with you?
      Ms. Johnson: Oh. My friends.
      Officer Sheehan: Friends? Where are y’all coming from?
      Ms. Johnson: Coming from right over here.
      Officer Sheehan: Okay. And then stopping you, I could see a lot of
      movement in the car, all right?
      Ms. Johnson: Oh. Okay.
      Officer Sheehan: Okay? You were moving around a lot, he was moving
      around an awful lot, front passenger, and I couldn’t see him because of the
      salt on the window[.]
      Ms. Johnson: Oh. Okay.
      Officer Sheehan: What were you guys doing?
                                              7
Ms. Johnson: Oh, nothing. I was just, I mean, moving around, because I
don’t understand. I was just (unintelligible), I wasn’t doing anything.
Officer Sheehan: Okay. All right. Is anything illegal in the car that I need
to know about? No drugs?
Ms. Johnson: No.
Officer Sheehan: No weapons?
Ms. Johnson: No, sir.
Officer Sheehan: Okay. Where do these guys live? Do they live in the area?
Ms. Johnson: Yeah.
Officer Sheehan: Okay. How long have you known them for?
Ms. Johnson: I don’t know. You know, about a month?
Officer Sheehan: Do you know if they have anything illegal on them?
Ms. Johnson: No. No sir.
Officer Sheehan: Okay. Nothing illegal in the car.
Ms. Johnson: No.
Officer Sheehan: Can I search your vehicle to make sure there’s nothing
illegal inside there?
Ms. Johnson: I’m not understanding why you need to?
Officer Sheehan: I just explained why. Because after I stopped you, you guys
were moving around an awful lot.
Ms. Johnson: I understand that, I’m just saying that, to me, I’m not
understanding why you have to search the car?
Officer Sheehan: I don’t have to. I’m just asking consent.
Ms. Johnson: Yeah. I just don’t think that that’s appropriate, but—
Officer Sheehan: Okay. So, you don’t want me to.
Ms. Johnson: I mean, I mean, I don’t—no. Because I don’t understand why
you need to.
Officer Sheehan: Okay. That’s fine. I’ve talked to you, I just thought that I
might (unintelligible) them too.

Ms. Johnson: Yeah, I mean. I mean. No.


                                     8
Johnson unequivocally denied Officer Sheehan consent to search her vehicle. But soon

thereafter, she did consent to Officer Sheehan’s request to search the outer two pockets of

her sweatshirt. That search did not reveal any contraband or weapons. However, citing

this interaction, the State asserts that Johnson was more evasive than usual, indicative of

criminal behavior.

       I respectfully disagree that the above noted exchange, even with the officers’

observation that Johnson appeared nervous, gives rise to probable cause. The Majority

asserts that the nervousness and “furtive movements” exhibited by the passenger and

Johnson gave the officers probable cause to believe that there was a joint criminal effort,

and as a result, would yield drugs from the trunk. Majority Slip Op. at 21–22. However,

to support a finding of probable cause, the State must identify facts that support a police

officer’s characterization of behavior as suspicious. See Holt, 435 Md. at 461, 78 A.3d

at 425. We have explained that, “nervousness, or lack of it, of the driver pulled over by a

Maryland State [officer] is not sufficient to form the basis of police suspicion that the driver

is engaged in the illegal transportation of drugs.” Ferris v. State, 355 Md. 356, 388, 735
A.2d 491, 508 (1999) (quoting Whitehead v. State, 116 Md. App. 497, 505, 698 A.2d 1115,

1119 (1997)). The State characterizes that these facts, in addition to Officer Sheehan’s

testimony at trial, demonstrate that probable cause existed to search Johnson’s trunk. To

the extent that the passenger was reaching under or around his seat, the police officers

needed independent cause to believe that his behavior was connected to Johnson. Further,

Johnson’s behavior is similarly indicative of an individual at a traffic stop searching for


                                               9
her license or registration. As such, I disagree with the State’s reliance on Johnson’s

nervousness, and any furtive movements to establish probable cause to search the vehicle’s

trunk.

    Imputing the Contraband on the Passenger’s Breath and Person to Johnson

         I disagree with the premise that the drugs found on the passenger created probable

cause to search Johnson’s trunk. To justify a warrantless search beyond that area of the

vehicle allowed under the Carroll doctrine and its progeny, the police were required

to establish a reasonable basis to conclude the passenger and Johnson were engaged in

a joint criminal effort to conceal drugs. On this point, the Majority provides little on

Johnson’s part, besides her nervous behavior, to indicate that she was engaging in criminal

activity with the passenger. However, the Majority expressly relies on Officer Sheehan’s

discovery through multiple law enforcement databases that the car’s two passengers, not

Johnson, had prior convictions related to controlled and dangerous substances. Majority

Slip Op. at 23. The Majority overlooks that these cited factors, the passengers’ prior drug

convictions, the PCP found on one passenger’s breath, and the marijuana recovered from

the passenger’s waistband, can solely be attributed to the vehicle’s passengers.

         The drugs recovered from the passenger gave police officers probable cause to

search Johnson’s passenger compartment, but did not establish probable cause to search

the trunk. We have explained that where a common enterprise is undertaken, officers have

probable cause to search all parties to that enterprise. See Maryland v. Pringle, 540 U.S.
366, 373, 124 S. Ct. 795, 801 (2003). However, there must be a link between the driver

                                             10
and a passenger for probable cause to attach to both. State v. Wallace, 372 Md. 137, 158,

812 A.2d 291, 304 (2002). As a result, the police may not impute evidence of a crime

found on a passenger to an area of a car that is outside the passenger’s presumed

control. Id. at 158–59, 812 A.2d at 304. There must be additional, fact-driven,

reasoning for the police officers to reasonably believe that the vehicle’s operator, in

this case Johnson, is also engaged in drug activity.

      The Supreme Court has also expressly rejected imputing probable cause to

search a vehicle’s occupant, purely based upon the individual’s presence in a vehicle.

In United States v. Di Re, an informant told a federal investigator that Reed was to

receive contraband, namely counterfeit gasoline ration coupons, from a certain

Buttitta. 332 U.S. 581, 583, 68 S. Ct. 222, 223 (1948). At the identified location, the

investigator saw Reed holding gasoline ration coupons in a vehicle. Id. There were

two other occupants in the car: Buttitta in the driver’s seat and Di Re in the front

passenger’s seat. Id. After being engaged by the investigator, Reed indicated that

Buttitta gave him the counterfeit coupons. Id. All three of the vehicle’s occupants

were arrested and searched. Id. The search of Di Re’s pockets yielded several oil

ration coupons, and a full search of his person produced one hundred gasoline ration

coupons. Id. Determining that the officer lacked probable cause to believe that Di Re

was involved in the crime, the Court opined that “if the presence of Di Re in the car

did not authorize an inference of participation in the Buttitta-Reed sale, it fails to

support the inference of any felony at all.” Id. at 593, 68 S.Ct. at 228. The Court based


                                           11
the lack of criminal inference upon the fact that the officer had “no evidence that is a

fact or that the officers had any information indicating that Di Re was in the car when

Reed obtained the coupons from Buttitta, and none that he heard or took part in any

conversation on the subject.” Id. On these grounds, the Court concluded that “[a]ny

inference that everyone on the scene of a crime is a party to it must disappear if the

Government informer singles out the guilty person.” Id. at 594, 68 S.Ct. at 228.

       Di Re is minimally distinguishable because there is no informant in the case at

bar. However, Officer Sheehan similarly lacked evidence to believe that Johnson was

involved in her front seat passenger’s crime. Like in Di Re, once the front seat

passenger was singled out as the individual concealing contraband, probable cause

could not be immediately imputed to the other vehicle occupants. Because the drugs

were found on the front passenger’s person, the smell of PCP on his breath, and the

perception by the officers that both Johnson and the front seat passenger were nervous, the

police concluded that probable cause existed to believe that Johnson was also transporting

drugs. None of the officers smelled PCP emanating from Johnson’s breath. None of the

officers witnessed Johnson access, motion towards, or conceal drugs in her trunk. Based

on the circumstances known to the officers at the time of the search, neither passenger

had control over Johnson’s trunk. Outside of Johnson’s demeanor, which the State and

the Majority characterized as nervous, there was no independent probable cause to believe

that Johnson was transporting drugs along with the passenger. The officers needed

additional facts to bridge the divide between the vehicle’s interior and its trunk. The


                                            12
officers had no such facts, and for that reason, I disagree with the Majority’s holding that

the police officers had probable cause to search Johnson’s trunk.

                                      CONCLUSION

       For the reasons expressed above, I dissent. As was so concisely expressed by the

Court of Special Appeals:

       The factual circumstances surrounding the stop of Johnson’s vehicle fell
       short of establishing probable cause that she was transporting contraband in
       the trunk of her car. Because the scope of a warrantless search of an
       automobile “is defined by the object of the search and the places in which
       there is probable cause to believe that it may be found,” Ross, 456 U.S. at
       799, 102 S. Ct. 2157, before the police may conduct a warrantless search of
       the trunk of a vehicle, the police must either have probable cause to believe
       drugs are in the car generally, or, as in this case, where the police find drugs
       on a passenger, they must articulate a particularized basis to search the trunk,
       such as the reasons for their belief that the passenger had access to the trunk.
       Here, the officers lacked probable cause to believe that drugs were in the
       trunk based solely on the drugs found on the breath and in the waistband of
       the front-seat passenger. Consequently, the suppression court concluded
       erroneously that the officers were permitted to search the trunk of the car
       under the Carroll Doctrine.
Johnson v. State, 232 Md. App. 241, 271, 157 A.3d 338, 356 (2017).

       Judge Adkins has authorized me to state that she joins this Dissenting Opinion.




                                             13